Citation Nr: 1641033	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

Jurisdiction in this matter has been transferred to the RO in New York, New York.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that the November 2010 rating decision denied service connection for a low back disability.  In addition, the rating decision also denied service connection for hepatitis C and drug abuse/alcoholism.  In his July 2011 Notice of Disagreement (NOD), the Veteran disagreed with the denials of service connection for a low back disability, hepatitis C and drug abuse/alcoholism while also disagreeing with the denial of entitlement to non-service-connected pension.  A subsequent Statement of the Case (SOC) was issued in July 2014 which addressed these issues.  However, while the Veteran submitted a timely substantive appeal in August 2014, the Veteran in his substantive appeal specifically limited his appeal to only the issue of entitlement to service connection to a low back disability.  As a result, the other issues are not currently before the Board.


FINDING OF FACT

A current low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an August 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed low back disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's low back disability is related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, such as organic diseases of the nervous system, to include sciatica, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sciatica is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments or complaints of a back disability.  Notably, the Veteran's November 1965 separation examination was absent for back complaints or diagnoses.

A December 1994 private treatment record noted that the Veteran presented with complaints of low back pain.  The diagnosis was lumbosacral radiculitis.

A September 2000 private treatment report noted a diagnosis of lumbagia.

In July 2004, the Veteran presented with complaints of low back pain that radiated to his legs as well as numbness and tingling.

A May 2010 private treatment note reported a history of lumbagia.  The diagnosis was lumbagia and sciatica.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

As there is a current diagnosis of lumbagia and sciatica, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including sciatica if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for a back disability on a presumptive basis is not warranted as the record does not show evidence of chronic disability within one year of the Veteran's separation from active duty.  In this regard, the first evidence of a diagnosed back disability is the December 1994 private treatment record which provided a diagnosis of lumbosacral radiculitis.  Accordingly, service connection for a low back disability on a presumptive basis is not warranted as a recognized disability did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

Regarding service connection on a direct basis, while the Veteran contends that he was hospitalized for back pain in Fort Monroe, Virginia, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of a low back disability.  Notably, the Veteran's November 1965 separation examination and medical history reports were absent for back complaints or diagnoses, despite the fact that the Veteran did report a history of chest pain and whooping cough, which suggests that he there was no reluctance on his part to report past medical problems.  For these reasons, the Board finds the Veteran's report of a back injury in service not credible.  

The Board notes that none of the competent medical evidence currently of record refutes the above conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The only evidence linking the low back disability to service are the Veteran's own statements.  As reflected above, to the extent that the Veteran reported that this disability began while he was in service, the Board has not found this contention to persuasive.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the low back disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed low back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection and the claims must be denied.  

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303. 



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


